Citation Nr: 0309585	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for neck injury with 
secondary seizures and migraine headaches.

5.  Entitlement to service connection for dental condition of 
loss tooth enamel and partial dentures.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for vision loss. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran reportedly had active duty service from August 
1960 to October 1960 and November 1961 to November 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in April 2002 and at a Board videoconference in June 2002.  
In October 2002, the Board undertook additional development 
of the evidence.


FINDINGS OF FACT

1.	By rating decision in August 1965, the RO denied the 
veteran's claim for 
entitlement to service connection for vision loss; the 
veteran did not file a notice of disagreement.

2.	Evidence received since the August 1965 rating decision is 
so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for vision 
loss.


CONCLUSIONS OF LAW

1.	The August 1965 rating decision which denied entitlement 
to service 
connection for vision loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

2.	New and material evidence has been received since the 
August 1965 rating 
decision, and the claim of entitlement to service connection 
for vision loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for application to 
reopen his claim for entitlement to service connection for 
vision loss.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The record in this case includes service medical records, VA 
medical records, VA examination reports in October 2001 and 
March 2003, and social security records.  Any additional 
actions necessary to ensure compliance with the assistance 
provisions of VCAA will be accomplished pursuant to the 
development directed by the Board in the remand portion of 
this decision. 

Vision Loss Issue

The veteran's underlying contention is that he currently 
suffers from vision loss, which is either related to service, 
or alternatively, secondary to his diabetes mellitus.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) 

An August 1965 rating decision denied service connection for 
vision loss, described by the RO as myopia.  The veteran was 
notified of the August 1965 rating determination and informed 
of appellate rights and procedures that same month.  However, 
no notice of disagreement was received to initiate an appeal 
from this decision.  The August 1965 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  

New and Material

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

As noted above, the RO denied the veteran's claim for service 
connection for vision in the August 1965 rating decision.  
This decision was essentially based on the finding that the 
veteran was diagnosed as having myopia, which was a 
constitutional or developmental abnormality and not a 
disability for compensation purposes under the law.  However, 
evidence received since the August 1965 rating demonstrates 
that the veteran has received treatment for and been 
diagnosed with vision disabilities in addition to myopia.  A 
March 2003 VA examination report shows that the veteran was 
diagnosed as having posterior chamber intraocular lenses and 
ocular migraine without headaches.  An October 2001 VA 
examination report indicated that the veteran was diagnosed 
with pseudophakia on both eyes and dry macular degeneration 
in the right eye.  Additionally, the veteran testified at the 
April 2002 personal hearing at the RO that he received 
treatment from cataracts following service.  The medical 
records received from the Social Security Administration 
shows that the veteran had a history of cataracts, which 
corroborates his testimony.    

The information discussed above clearly goes to the basis for 
the August 1965 as the new evidence shows that in addition to 
myopia, the veteran has been diagnosed with other vision 
disabilities, which may or may not be related to service or a 
service-connected disability.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for vision loss.              


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
vision loss is reopened.  To this extent, the appeal is 
granted subject to the actions set forth in the following 
remand section of this decision.


REMAND

In October 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
additional medical records, Social Security records, and VA 
examinations have been obtained as a result and are of 
record.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
supra.  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
review the additional evidence as a preliminary matter.  

The Board's October 2002 development memorandum requested 
that VA obtain medical records from VA Medical Centers in 
Fayetteville, Arkansas and Temple and Waco, Texas and records 
from the Social Security Administration.  Service personnel 
records were also requested.  This evidence was received and 
is now part of the record.  The veteran was also scheduled 
for VA examinations for his service connection claims of 
diabetes mellitus, bilateral hearing loss with tinnitus, 
peripheral neuropathy, neck injury with secondary seizures 
and migraine headaches, dental condition of loss tooth enamel 
and partial dentures, and vision loss.  The veteran was 
examined in March and April 2003 for these disabilities and 
the record now includes the reports from these examinations.  
However, the above evidence has not received initial 
consideration from the RO.  In light of the recent judicial 
decision, which mandates that the Board return cases to the 
RO for review of newly developed evidence, the case must be 
returned to the RO for further action prior to appellate 
review by the Board.

The Board further notes that the March 2003 VA eye 
examination report referenced an Epilepsy and Narcolepsy 
examination report from March 2003, however, this report has 
not been included in the record.  Appropriate action to 
acquire this report is necessary before further action is 
taken by the RO.

Accordingly, the case is hereby REMANDED for the following 
action:  

1.  The RO should review the record and 
ensure that there has been compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  If further compliance is 
necessary, the RO should advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
   
2.  Take appropriate action to obtain VA 
Epilepsy and Narcolepsy report dated 
March 2003.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If all the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



